Citation Nr: 1108782	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

1. Entitlement to service connection for seborrheic dermatitis of the scalp, chest and face to included as due to an undiagnosed illness.  

2. Entitlement to service connection for reactive airway disease to include as due to an undiagnosed illness.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service to include from January 1991 to May 1991 and from October 2001 to June 2003.  He is a Gulf War Veteran who served in Southwest Asia in 1991 and from 2002 to 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2009, the Board remanded the claims for development.  In light of the duty to assist further developm
ent is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran was in the Army National Guard from August 1985 to May 1994.  From January 1991 to May 1991, he was ordered to active duty in support of Operation Desert Shield/Desert Storm.  The service treatment records are incomplete as there are no records from 1991 to 1994.  







In April 2009, in its remand, the Board directed that the Veteran's service treatment records from the Army National Guard from 1991 to 1994 be obtained.  Subsequently, records were requested from the Records Management Center and the State Adjutant General of the National Guard of Colorado.  

The Records Management Center forwarded dental records and indicated that no further records were available.  The Office of the State Adjutant General sent duplicate copies of a report of medical history and redeployment examination, both dated in April 1991, which were already in the Veteran's file.  In August 2010, the Appeal Management Center formally found that the requested service treatment records were unavailable.  

The personnel records show that from 1991 to 1994 the Veteran was with the 220th Military Police Company of the Army National Guard of Colorado.  The service records from this unit were not requested and as the records are potential pertinent to the claim, the records should be requested.  In light of the duty to assist, further evidentiary development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran's Colorado National Guard unit, the 220th Military Police Company, any service treatment records from 1991 to 1994. 
   
2. After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


